AO 2453 (Rev. 05/15."2018) Judgment in a Crimina[ Petty Case (Modified} Page l ofl

UNIT_ED sTATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America .}UDGMENT IN A CRIMINAL CASE
V_ (For Oi`fenses Committed Ou or After November 1, 1987)

Jose Octavio FloreS_ConchaS Case Number: 3:18-mj-22746-MDD

 

Michelle Cynthia A;n'ge'les
l.. _1

Defendam 's Aimmey

 

REGISTRATION No. 80889298 N.'_;~=,.» »;.; j

THE DEFENDANT; ,
pleaded guilty to count(s) l Of COmplElirlt '

|:| WaS found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   

 

 

 

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

l:| The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the~motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

[E Assessment: $10 REMITTED Fine: NO FINE
Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all tines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances

Friday, November 16, 2018
Date of Imposition of Sentence

MtM b stat L;,,,

HONORABLE MITCHELL b. DEMBIN
UNITED STATES MAGISTRATE JUDGE

3:18-mj-22746-MDD

 

